Citation Nr: 0903108	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-32 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including under the provisions of 
38 U.S.C.A. § 1151.  

2.  Entitlement to an increased evaluation for the veteran's 
service-connected back disability (status post laminectomy 
herniated nucleus pulposus of the lumbar spine) for purposes 
of accrued benefits. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for purposes of accrued benefits. 

4.  Entitlement to service connection for a neck disability 
for purposes of accrued benefits.

5.  Entitlement to an earlier effective date for a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU) for purposes of accrued 
benefits. 

6.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1967.  
The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appellant appeared and testified at a hearing before the 
undersigned Acting Veterans Law Judge in November 2008.  A 
copy of this hearing transcript is contained in the claims 
folder. 

The appellant initially applied for burial benefits in June 
2000.  A June 2000 rating decision granted entitlement to 
Dependent's Educational Assistance, but denied entitlement to 
burial benefits, accrued benefits, service connection for the 
cause of death, and DIC under the provisions of 38 U.S.C.A. 
§ 1318.  However, a June 2000 notification letter to the 
appellant did not note the denial of any of these claims or 
provide any appellate rights, nor is there any indication 
that a copy of the rating decision was provided to the 
appellant.  The appellant claims that she never received this 
rating decision.  

The appellant submitted a claim for DIC, death pension, and 
accrued benefits in April 2005.  The June 2000 rating 
decision was reissued in July 2005, and the appellant 
received notification and a copy of the rating decision this 
same month.  The appellant submitted a notice of disagreement 
in May 2006 and the current appeal ensued.  

At this juncture, the Board notes that, because the appellant 
was never notified of the original June 2000 rating decision, 
the decisions it contained were not final.  Therefore, her 
current claims for service connection for the cause of the 
veteran's death, DIC, and accrued benefits need not be 
considered on the basis of whether new and material evidence 
has been received to reopen the claims.  

The RO considered the appellant's various contentions 
regarding accrued benefits as a single issue.  For the sake 
of clarity, the Board has characterized the claim for accrued 
benefits as four different issues, as is reflected on the 
first page of this decision.  

The issue of entitlement to service connection for the cause 
of the veteran's death, to include consideration of cause of 
death under a 38 U.S.C.A. § 1151 theory, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2000.  

2.  The veteran's February 1998 claim for an increased 
evaluation for his service connected herniated nucleus 
pulposes of the lumbar spine was pending at the time of his 
death, as was his February 2000 claim for an increased 
evaluation.  

3.  The evidence demonstrates that the veteran had pronounced 
intervertebral disc syndrome from February 27, 1997.  

4.  A claim for service connection for PTSD was not pending 
at the time of the veteran's death. 

5.  A claim for service connection for a neck disability was 
not pending at the time of the veteran's death.  

6.  The veteran met the schedular criteria for TDIU on 
February 27, 1997, which includes the one year prior to 
receipt of his claim for TDIU that was received on May 8, 
2000.  

7.  At the time of the veteran's death, a total rating had 
not been in effect for ten years; nor was a total rating in 
effect for at least five years from the veteran's date of 
discharge to his death, nor was the veteran a prisoner of 
war.  


CONCLUSIONS OF LAW

1.  Entitlement to a 60 percent evaluation for the veteran's 
service-connected back disability (status post laminectomy 
herniated nucleus pulposus of the lumbar spine) for the 
purposes of accrued benefits is established, effective from 
February 27, 1997, subject to the two year limitation for 
payment of accrued benefits.  38 U.S.C.A. §§ 1155, 5101, 
5107(b), 5121 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999); 38 C.F.R. § 3.1000 (2002).  

2.  Entitlement to service connection for PTSD for the 
purposes of accrued benefits is denied.  38 U.S.C.A. §§ 5101, 
5107(b), 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).  

3.  Entitlement to service connection for a neck disability 
for the purposes of accrued benefits is denied.  38 U.S.C.A. 
§§ 5101, 5107(b), 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).  

4.  Entitlement to an earlier effective date of May 8, 1999 
for TDIU for the purposes of accrued benefits is granted.  
38 U.S.C.A. §§ 5101, 5107(b), 5110(b)(2), 5121 (West 2002); 
38 C.F.R. § 3.1000 (2003); 38 C.F.R. 3.400 (o)(1)(2) (2008). 

5.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is denied.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2008).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
notes that 38 C.F.R. 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  C.F.R. § 3.159(b)(1) (2008).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements of 
a claim for service connection": (1) veteran status; (2) 
existence of a disability; (3) service connection of the 
disability; (4) degree of disability; and (5) effective date 
of the disability).  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 487 (2006).

As discussed below accrued benefits claims are decided on the 
basis of evidence in the claims file at the time of the 
veteran's death.  In addition, the DIC under 38 U.S.C.A. 
§ 1318 claim is also dependent on the evidence in the claims 
folder.  The appellant could not substantiate the claim with 
additional evidence.  Hence, VCAA notice or assistance could 
not serve to substantiate these claims.

In this case, the RO provided preadjudication VCAA notice by 
letter dated in April 2005.  This letter told the appellant 
what evidence was needed to substantiate the claim for DIC.  
She was also informed of what evidence VA would obtain and 
what evidence she was responsible for obtaining.  The claim 
was adjudicated in July 2005. 

The Board further finds that the duty to assist the appellant 
has been met.  The Board notes that claims for accrued 
benefits are unique in that they are decided on the basis of 
the evidence contained in the claims folder at the time of 
the veteran's death.  Only evidence considered to be 
constructively in the possession of VA, such as VA hospital 
and treatment records, may be obtained.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  This has been accomplished in this 
case.  The appellant offered testimony in regards to her 
claims at the November 2008 Board personal hearing.  As the 
duty to assist has been satisfied, the Board will proceed 
with consideration of the appeal.

Accrued Benefits

The appellant contends that she is entitled to accrued 
benefits as a result of several claims she believes were 
pending at the time of the veteran's death. 

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid 
for a period of not more than two years prior to death, may 
be paid to a surviving spouse.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000(a) (2003).

The statute has been amended by repealing the 2-year limit on 
accrued benefits such that a veteran's survivor may receive 
the full amount of the award for accrued benefits.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  However, the amended statutory 
provision applies to deaths occurring on or after the date of 
enactment of the Act, or December 16, 2003.  As the veteran 
died prior to that date, the amendments are not applicable, 
and the 2-year limit on accrued benefits is in effect in this 
case.

Applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 U.S.C.A. § 
5121(c) (West 2002).

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  38 
C.F.R. 
§ 3.1000(a)(1),(4) (2008).

VA amended 38 C.F.R. § 3.1000, effective January 29, 2007, to 
ensure consistency with section 104 of the Veterans Benefits 
Act of 2003 and the amended 38 U.S.C. 
§ 5121, with respect to payment of certain accrued benefits 
upon the death of a beneficiary.  See 71 Fed. Reg. 78,368-
78,369 (Dec. 29, 2006) (Adopts as final rule, without change, 
the proposed rule published in the Federal Register on June 
29, 2006).  See 71 Fed. Reg. 37,027- 37,031 (June 29, 2006) 
(Proposed Rules).  In this case, 38 C.F.R. § 3.1000 as 
amended is applicable to the appellant's claim.

With respect to the amended version of 38 C.F.R. § 3.1000, 
the changes include amending the definition of "[e]vidence in 
the file at date of death" in 38 C.F.R. 
§ 3.1000(d)(4).  This has been altered to include "evidence 
in VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death, in 
support of a claim for VA benefits pending on the date of 
death."  Id.

Furthermore, VA has concluded in reading 38 U.S.C.A. § 5101 
and 5121 together that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  As part of the amended 
38 C.F.R. § 3.1000, a new 38 C.F.R. § 3.1000(d)(5) has been 
added.  Under this provision, a claim for VA benefits pending 
on the date of death means a claim "filed" with VA that had 
not been finally adjudicated by VA on or before the date of 
death.  See e.g., Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998) (38 U.S.C.A. 
§ 5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.).

Evaluation of the Spine Disability

In reviewing the veteran's claims folder, the Board has 
identified three claims that were pending at the time of the 
veteran's death.  The first two claims both involve the 
evaluation of the veteran's service-connected low back 
disability (herniated nucleus pulposus of the lumbar spine, 
status post laminectomy).  The first pending claim was a 
claim for an increased evaluation for the veteran's back 
disability that was submitted on February 20, 1998.  The RO 
never issued a rating decision in this matter.  

The second pending claim was the February 2000 claim for an 
increased evaluation for the veteran's back disability 
submitted in February 2000.  A May 9, 2000 rating decision 
increased the evaluation for this disability from 40 percent 
to 60 percent.  A letter dated May 31, 2000 was mailed to the 
veteran to notify him of this decision.  However, the RO 
subsequently learned that the veteran had died on May [redacted], 
2000.  In spite of the May 2000 rating decision that was 
issued prior to the veteran's death, the Board finds that 
this decision was not final, and his claim was still pending 
because he died before the end of the one year period in 
which he could have initiated an appeal by submitting a 
notice of disagreement.  See Teten v. West, 13 Vet. App. 560, 
562 (2000) (claim still pending when veteran died after Board 
decision issued but before expiration of 120 day appeal 
period).  

The effective date of the 60 percent evaluation was February 
29, 2000.  Therefore, the Board will examine the proper 
evaluation of the veteran's back disability for the period 
from February 27, 1997 (one year prior to receipt of the 
veteran's February 20, 1998 claim for increase) until the 
veteran's death on May [redacted], 2000.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2008).  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's back disability was evaluated under Diagnostic 
Code 5293, the rating code for intervertebral disc syndrome.  
Under the version Diagnostic Code 5293 in effect at the time 
of the veteran's death, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief was evaluated as 60 percent disabling.  
Severe intervertebral disc syndrome characterized by 
recurring attacks with intermittent relief was evaluated as 
40 percent disabling.  38 C.F.R. § 4.71a, Code 5293 (1999).  

The relevant medical records include private medical records 
from 1997.  However, these records show that the veteran was 
involved in a 1996 motor vehicle accident in which he 
sustained an injury to his cervical spine.  He underwent 
cervical spine surgery in April 1997.  None of these records 
note any treatment for the lumbar spine, although February 
27, 1997 records reflect that the veteran was in constant 
pain with an antalgic gait, that he walked with a cane since 
the accident, and that he denied any bowel or bladder 
symptoms. 

A March 1998 private X-ray study noted mild osteophytic 
spurring of the lower spine, and mild disc height narrowing 
at L3-4, L4-05, and L5-S1.  There was no fracture or 
dislocation.  The impression was mild to moderate 
degenerative changes.  

VA treatment records from March 1998 show that the veteran 
complained of severe pain in his left leg.  On examination, 
the lumbar spine was not tender.  The assessment was consider 
sciatica, but noted that the symptoms were questionable due 
to lack of physical confirmation. 

The veteran was afforded a VA examination of his spine in 
March 1998.  He was noted to have been using a walker since 
his 1996 motor vehicle accident and neck injury.  He had 
sustained brain damage in the accident and was now forgetful.  
The veteran complained of pain in his neck and back, 
especially between the shoulder blades.  He was also noted to 
be an insulin dependent diabetic.  There were no radicular 
complaints except for occasional numbness and generalized 
weakness.  

On examination in March 1998, the veteran resembled a victim 
of stroke or senility.  He walked very slowly and unsteadily, 
even while leaning heavily on his walker.  Straight leg 
raising produced hamstring tightness.  There was no numbness 
on examination although the appellant reported that the 
veteran has experienced some peripheral numbness.  The 
reflexes in the ankles demonstrated clonus, and the knee 
jerks were two plus.  There was significant weakness of all 
muscle groups of the lower and upper extremities.  The 
veteran was able to stand only with the support of the 
appellant.  He had 20 degrees of forward flexion and stood at 
10 degrees of flexion without being able to come to neutral.  
He could bend only five degrees in either direction and 
rotate five degrees to the left and 10 to the right.  There 
was no spasm or tenderness in his back.  The examiner found 
that while the veteran might have some residual from his disc 
surgery, the current findings were overwhelmingly related to 
his motor vehicle accident and probably diabetic neuropathy.  
The examiner doubted that had been any change since his 
previous back examination. 

A June 1999 magnetic resonance imaging report revealed disc 
bulging at several levels of the lumbar spine.  January 2000 
VA treatment records note that the veteran was experiencing 
urinary incontinence.  Several causes were considered, 
including the disc problems.  The veteran was also 
experiencing chronic low back pain, which consisted of 
constant lumbalgia with radicular pain to the left lower 
extremity.  

After careful consideration of the available evidence, the 
Board finds that the evidence supports entitlement to a 60 
percent evaluation for the veteran's service connected lumbar 
spine disability from February 27, 1997.  The evidence 
demonstrates that the veteran had an antalgic gait and 
required the use of a cane as early as February 27, 1997.  
Although the March 1998 VA examination attributed most of the 
veteran's back symptoms to the 1996 accident and neck injury, 
MRI's conducted in 1999 revealed disc bulging at several 
levels and January 2000 VA treatment records noted that 
symptoms included bladder problems, constant severe back pain 
and radiation to the left leg.  

When all reasonable doubt is resolved in favor of the 
veteran, the Board finds that the veteran's symptoms have 
more nearly resembled those of pronounced intervertebral disc 
syndrome, as required for a 60 percent disability rating, 
from February 27, 1997.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  The Board notes that an effective date from 
February 27, 1997 for a 60 percent disability rating for the 
veteran's back disability may be of limited benefit to the 
appellant because the veteran's death prior to 2003 precludes 
the receipt of more than two years of accrued benefits prior 
to the May [redacted], 2000 date of death of the veteran.  See 
38 C.F.R. § 3.1000(a) (2002). 

The Board has considered entitlement to an evaluation in 
excess of 60 percent for the relevant period of increased 
rating claim until the veteran's death, for accrued benefits 
purposes, but finds that a higher disability rating than 60 
percent is not demonstrated by the evidence for any period of 
increased rating claim.  A 60 percent rating was the highest 
rating available under the Diagnostic Code 5293.  38 C.F.R. 
§ 4.71a, Code 5293 (1999).  The only diagnostic codes in 
effect at the time of the veteran's claim that provided for 
an evaluation greater than 60 percent were those for fracture 
of the vertebra and ankylosis of the spine.  The evidence 
does not show that the veteran's service-connected back 
disability included a fracture of the vertebra or that he had 
ankylosis of the spine; therefore, an evaluation greater than 
60 percent under the rating code is not possible for the 
relevant increased rating period.  38 C.F.R. § 4.71a, Codes 
5285, 5286 (2000).  

Service Connection for PTSD

The appellant asserts that service connection for PTSD for 
the purposes of accrued benefits should be granted.  

The record shows that the veteran was denied service 
connection for PTSD in a February 1999 rating decision.  He 
was notified of this decision and provided a copy of the 
rating decision and his appellate rights in a March 1999 
letter.  The veteran did not submit a notice of disagreement 
with this decision within one year of receipt of the letter; 
therefore, the February 1999 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The claims folder does not contain any requests from the 
veteran to reopen service connection for PTSD prior to his 
death; therefore, the Board finds that a claim for service 
connection for PTSD was not pending at the time of the 
veteran's death.  For this reason, there is no legal basis to 
further consider service connection for PTSD for the purposes 
of accrued benefits.  38 U.S.C.A. §§ 5101, 5121 (West 2002). 

The appellant points out that, while discussing her claim for 
service connection for the cause of the veteran's death, the 
June 2000 rating decision states that PTSD had been 
established during the lifetime of the veteran.  This obvious 
administrative error does not change the fact that service 
connection was denied in the February 1999 rating decision, 
and there is no subsequent rating decision that establishes 
service connection for PTSD.  

Service Connection for a Neck Disability

As with the claim for PTSD, the appellant believes that there 
was a pending claim for service connection for a neck 
disability at the time of the veteran's death.  

The veteran's unaddressed February 1998 claim for an 
increased evaluation for his back disability states in 
relevant part that, "Due to increased severity of s/c back & 
neck cond., I wish to file for an increase in compensation."  
The claim notes that medical evidence from the doctor who 
performed the veteran's neck surgery was included.  

The Board is unable to find that this statement constitutes a 
claim for service connection for a neck disability.  At no 
time did the veteran request that service connection be 
granted for his neck disability.  Instead, the veteran 
evidently believed that his neck disability was already part 
of his service-connected lumbar spine disability.  He was 
mistaken in this belief; therefore, as there was no claim for 
service connection for a neck disability pending at the time 
of the veteran's death, there is no basis for an award of 
accrued benefits.  38 U.S.C.A. §§ 5101, 5121 (West 2002).

Even if the February 1998 statement were to somehow be 
construed as a claim for service connection for a neck 
disability, this claim would be denied.  Service connection 
will be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In this case, 
the evidence clearly shows that the veteran's neck injury was 
sustained not during active service but in the 1996 motor 
vehicle accident.  There is no medical evidence to the 
contrary in the claims folder, and considering the veteran's 
statement as a claim would not provide a basis for additional 
accrued benefits. 

Effective Date for TDIU

Entitlement to TDIU was established in the same May 2000 
rating decision that increased the evaluation for the 
veteran's back disability to 60 percent.  The effective date 
was from May 8, 2000, which is the date the veteran submitted 
his claim for TDIU.  As the veteran died within the one year 
period to initiate an appeal of this effective date, his 
claim remains pending.  Teten v. West, 13 Vet. App. 560, 562 
(2000).  

The effective date of an award of increased compensation (of 
which TDIU is a form of increased rating) shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  In making this 
determination, the Board must consider all the evidence of 
record, regardless when it was received, and not limit the 
evidence considered to a one year period prior to receipt of 
claim for increased rating (TDIU).  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1997).  

The legal criteria in effect provided that VA will grant a 
TDIU when the evidence shows that the veteran is precluded 
from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  If the appropriate rating under the 
pertinent diagnostic code of the rating schedule is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  

According to the applicable laws and regulations, a TDIU may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a TDIU may still 
be assigned to a veteran who fails to meet these percentage 
standards if he or she is unemployable by reason of his or 
her service-connected disability(ies).  38 C.F.R. § 4.16(b).

The Board finds that entitlement to a TDIU was factually 
ascertainable more than one year prior to the receipt of the 
veteran's claim for TDIU on May 8, 2000.  As noted above, the 
evidence supports entitlement to a 60 percent evaluation for 
the veteran's back disability from February 27, 1997.  
Therefore, the veteran met the schedular requirement for an 
increased evaluation from February 27,1999.  

The evidence also supports a finding that, from February 27, 
1997, the veteran's back disability prevented him from 
maintaining any substantial gainful employment, although the 
veteran's claim for TDIU was not received until May 8, 2000.  
The veteran's May 8, 2000 TDIU claim states that the veteran 
last worked in January 1997.  

Additional evidence showing that the veteran was unemployable 
from February 27, 19997 includes a March 1998 VA examination 
report that demonstrates that the veteran had difficulty 
functioning without the help of the appellant, and could 
barely ambulate even with the help of a walker.  Although the 
VA examiner attributed much of the veteran's disability to 
non-service-connected injuries, the evidence demonstrates 
little change in the veteran's symptoms attributable to his 
service-connected disability between 1997 and May 2000 except 
for the bladder problems noted in January 2000.  The Board is 
unable to find that but for these changes the veteran would 
have been employable.  Instead, the evidence supports a 
finding that the veteran was rendered unemployable solely due 
to his service-connected back disability as of February 27, 
1997.  

After a review of the evidence of record, the Board finds 
that the veteran met the schedular criteria for TDIU on 
February 27, 1997; however, his claim for TDIU was not 
received until May 8, 2000.  The Board has considered all 
evidence of record in ascertaining that, for the one year 
period prior to the May 8, 2000 TDIU claim, it was factually 
ascertainable that entitlement to a TDIU had arisen. 

Resolving reasonable doubt on the question of TDIU arose, the 
Board finds that, for the entire one year period prior to the 
May 8, 2000 receipt of the veteran's claim for TDIU, all the 
evidence of record shows that eligibility for TDIU had 
occurred. Because it has been factually ascertainable that, 
as of May 8, 1999, the veteran met the criteria for TDIU, it 
follows that, for the entire one year period prior to receipt 
of the May 8, 2000 TDIU claim, entitlement to a TDIU was also 
factually ascertainable. 38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o).  As indicated in Hazan, 10 Vet. App. at 
522, in this case, the Board has determined that the language 
"within one year from such a date" in 38 U.S.C.A. § 
5110(b)(2) and similar regulatory language in 38 C.F.R. § 
3.400(o)(2) do not preclude the assignment of an effective 
date for the TDIU earlier than the date of receipt of the 
TDIU claim.

In reaching the conclusion that the evidence of record in 
this case shows that the "earliest" date of factually 
ascertainable increase included the entire one year period 
prior to the date of receipt of the claim for TDIU (a form of 
increased rating), rather than reading the statutory and 
regulatory requirements as invoking a closed one year period 
based upon when the evidence first showed that entitlement 
arose, the Board has applied the rule of resolving such 
interpretive doubt in the veteran's favor.  See Brown v. 
Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 555, 130 L.Ed.2d 
462 (1994) ("interpretive doubt is to be resolved in the 
veteran's favor"), as quoted in Hazan at 521.

DIC under 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service- 
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, or for 10 or more 
years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 
38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation from VA for the period required by 
that statute, or would have established such a right if not 
for clear and unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis, i.e., only to claims pending 
on the date of the change of 38 C.F.R. 
§ 3.22, January 21, 2000.  Prior to that time, the amended 38 
C.F.R. § 3.22 could not be retroactively applied.  In this 
case, there was no claim pending for DIC benefits claimed 
under the provisions of 38 U.S.C.A. § 1318 on January 21, 
2000.  Thus, hypothetical entitlement is not for application 
in this case.

The Board notes that 38 C.F.R. § 3.22 was amended in December 
2005 and now provides, in pertinent part that "entitled to 
receive" means that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) the veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error committed 
by VA in a decision on a claim filed during the veteran's 
lifetime; or (2) additional evidence submitted to VA before 
or after the veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, provides a 
basis for reopening a claim finally decided during the 
veteran's lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  See 70 Fed. 
Reg. 72211-01 (December 2, 2005).

While the appellant has not been specifically notified of 
this amendment, the Board finds that there is no prejudice in 
proceeding with her claim for benefits under 
38 U.S.C.A. § 1318 in this case.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  Specifically, in the February 
2005 statement of the case, she was advised of the provisions 
of 38 C.F.R. § 3.22 in effect prior to the December 2005 
amendment, and of the general provisions of 38 U.S.C.A. § 
1318.  Moreover, as discussed below, the appellant's claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, (1994).  Therefore, the Board will proceed 
with the adjudication of the appellant's claim on the merits.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. 
§ 1318 are: (1) to meet the statutory duration requirements 
for a total disability rating at the time of death; (2) to 
show that such requirements would have been met, but for 
clear and unmistakable error in a previous decision; or (3) 
to show that service department records in existence at the 
time of a prior VA decision that were not previously 
considered by VA provide a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

There is no basis for an award of DIC under 38 U.S.C.A. 
§ 1318 in this case.  The veteran's disability was not 
evaluated as 100 percent disabling for ten years prior to his 
death, nor was a TDIU in effect for ten years prior to the 
veteran's death.  The TDIU in this case, for accrued benefits 
purposes, has been determined to have been in effect from May 
8, 1999.  The veteran was discharged from service in 1967, 
which precludes a finding of a 100 percent evaluation for at 
least five years since discharge from service until death.  
Finally, the veteran was not a prisoner of war.  For these 
reasons, there is no legal basis for entitlement to DIC under 
38 U.S.C.A. 
§ 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that the appellant has submitted lengthy 
statements in which she purports to identify what she 
believes to be numerous clear and unmistakable errors in 
prior actions of VA that she believes provides a basis for 
DIC.  However, the Board notes that most of the errors 
identified by the appellant occurred in the rating decisions 
dated beginning in 1998.  Even if these were indeed clear and 
unmistakable errors that would have somehow resulted in a 100 
percent evaluation, this evaluation would not have been in 
effect for the requisite ten years prior to the veteran's 
death.  Even a finding of clear and unmistakable error in 
these rating decisions would not provide a basis for DIC 
under 38 U.S.C.A. § 1318.  

The appellant also appears to argue that the veteran should 
have received a 40 percent evaluation instead of a 10 percent 
evaluation when service connection for a back disability was 
first established in a December 1967 rating decision, based 
on a medical report stating the veteran was disabled at a 30 
percent level or more.  Again, even if a 40 percent 
evaluation had been awarded from 1967 instead of February 
1973, this would not provide a basis for DIC, as it would not 
have established a 100 percent rating for at least 10 years 
prior to the veteran's death in May 2000.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.  For these reasons, the veteran is 
not a "deceased veteran" for purposes of applying 38 U.S.C.A. 
§ 1318 and 
38 C.F.R. § 3.22.  In essence, the facts of this case are not 
in dispute and the law is dispositive as to this issue.  
Accordingly, the claim will be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to a 60 percent evaluation for the veteran's 
service-connected back disability, effective from February 
27, 1997, subject to the two year limitation for payment of 
accrued benefits, for purposes of accrued benefits, is 
granted. 

Entitlement to service connection for PTSD for purposes of 
accrued benefits is denied. 

Entitlement to service connection for a neck disability for 
purposes of accrued benefits is denied. 

Entitlement to an earlier effective date of May 8, 1999 for a 
TDIU for purposes of accrued benefits is granted. 

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied. 


REMAND

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  She asserts that the 
failure of VA to notify the veteran that he required a liver 
transplant and to provide this transplant resulted in his 
death.  

The veteran's death certificate reflects that the cause of 
death was cirrhosis of the liver, due to end stage liver 
disease, due to multisystem failure.  He died at his place of 
residence, and an autopsy was not performed. 

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability or death was an 
event which was not reasonably foreseeable, compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

The Board notes that the RO has not considered the 
appellant's claim for the cause of the veteran's death on the 
basis of 38 U.S.C.A. § 1151.  Therefore, in order to afford 
the appellant due process, the Board must return this case to 
the RO for initial consideration of the issue of the cause of 
the veteran's death on the basis of 38 U.S.C.A. § 1151.  

Furthermore, as this is a case involving questions of medical 
judgment, the Board finds that an opinion from a medical 
expert should be obtained on the questions of whether the 
veteran's death was proximately caused by VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospitalization or medical or surgical treatment, or whether 
the proximate cause of the veteran's death was an event that 
was not reasonably foreseeable.  

Accordingly, the issue of service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151 is REMANDED for the following action:

1.  Forward the veteran's claims folder 
to a medical doctor with the 
appropriate expertise for purposes of 
conducting a review and offering a 
medical opinion.  The doctor's 
attention is invited to the appellant's 
contention that VA failed to notify the 
veteran early enough to obtain a liver 
transplant.  

The doctor should examine the evidence 
in the claims folder and express 
opinions as to whether it is at least 
as likely as not (that is, a 50 percent 
or higher probability) that: 
        1) the veteran's death from 
cirrhosis of the liver and associated 
complications was caused by VA 
examination, hospitalization, or VA 
medical or surgical treatment?  
        2) If the answer to the first 
question is yes, then was the proximate 
cause of the veteran's death 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part 
in furnishing the examination, 
hospitalization, medical or surgical 
treatment; or was the proximate cause 
of the veteran's death an event that 
was not reasonably foreseeable?  

The bases for these opinions should be 
provided.  

2.  After the development requested above 
has been completed to the extent 
possible, readjudicate the record.  This 
should include the adjudication of the 
appellant's contentions of service 
connection for the cause of the veteran's 
death under 38 U.S.C.A. § 1151.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, should be furnished a 
supplemental statement of the case, and 
should be given the opportunity to 
respond thereto.  The supplemental 
statement of the case should include the 
provisions of 38 U.S.C.A. § 1151.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


